Citation Nr: 0730655	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an initial compensable evaluation for 
tendonitis and strain of the right knee.

3.  Entitlement to an initial compensable evaluation for 
cold-induced urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 2000 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a right 
ankle disorder that is related to some incident or event 
during active military service.

2.  The veteran's right knee tendonitis and strain is 
characterized by subjective complaints of pain, normal X-
rays, full range of motion, no instability, and no additional 
limitation of motion shown due to pain, fatigability, 
incoordination, or weakness.

3.  The veteran's cold-induced urticaria is characterized by 
no post-service evidence of any recurrent episodes, and no 
episodes shown in a recent twelve-month period.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial compensable evaluation for 
tendonitis and strain of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5256-63, 5299-5024 (2007).

3.  The criteria for an initial compensable evaluation for 
cold-induced urticaria are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7825 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claims.  In 
September 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The September 2003 letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
advise VA of "any other evidence or information" he 
believed would support his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the September 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2005 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was provided with such 
notice in April 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Service Connection - Right Ankle

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes).  The Board recognizes that the 
Court of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
No. 05-0468 (Vet. App. June 21, 2007).  However, where the 
evidence fails to show chronicity of the claimed disorder at 
any time, that holding would not be applicable.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran asserts that he suffered an ankle sprain in June 
2003 in service.  His service medical records (SMRs), 
however, are negative for any complaints, abnormal findings, 
or diagnoses related to his right ankle.  The Board notes 
that there is a service record showing the veteran complained 
of right knee pain in June 2003, which is the same month in 
which he now contends that his right ankle disorder began.  
The SMRs reflect that, at that time, the veteran did not 
complain of any symptoms associated with his right ankle.

In July 2003, the veteran underwent VA examination.  He gave 
a history of right ankle sprain three months before.  He said 
he experienced pain in the right ankle from walking.  He had 
no history of a specific injury or an inversion type injury.  
He stated that he was evaluated by his local treatment 
facility and diagnosed with a sprain.  He used over-the-
counter pain medication and rested his ankle.  Currently, the 
veteran experienced occasional pain in the right ankle, 
particularly following prolonged standing, walking, or 
running.  He denied any history of swelling, instability, or 
locking involving the ankle.  He did not require the use of 
braces, supports, or other assistive devices and had not 
previously undergone any invasive procedures to include 
surgeries or injections to the ankle.

On clinical evaluation, there was no swelling, tenderness, or 
inflammation of the ankle.  Range of motion testing revealed 
no evidence of discomfort or loss of mobility.  The veteran 
could rise on his heels and toes, walk heel-to-toe, and stand 
on one foot without evidence of discomfort.  Range of motion 
of the foot and ankle was dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees, and eversion 
to 20 degrees.

There was no evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  There was no guarding of movement, range of motion 
impairment, or gait impairment.  The veteran demonstrated no 
impairment of mobility, weakness, fatigue, loss of function, 
or loss of coordination.  An X-ray of the right ankle was 
normal.  The diagnosis was of a right ankle strain.

Based on a review of the record, the Board finds that there 
is a lack of evidence to show that the veteran has a right 
ankle disorder which is related to his military service.  
Although he reported an onset of ankle pain a few months 
prior to his July 2003 examination, there is no evidence in 
the service medical records of treatment or diagnosis of such 
a disorder.  While the July 2003 VA examiner did offer a 
diagnosis of right knee strain, he did not review the 
veteran's SMRs at that time.  In addition, the examiner found 
no symptoms associated with the veteran's right ankle other 
than his complaints of pain.  Therefore, it appears the 
examiner offered the diagnosis based only on the veteran's 
reported history of a right ankle strain.  Such a history is 
not supported by the service medical records.

A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  While the VA examiner diagnosed a right ankle 
strain, he did not explain this diagnosis, particularly in 
light of evidence showing no abnormality of the veteran's 
right ankle on examination or in X-rays.  In addition, VA 
does not generally grant service connection for pain alone, 
without an identified underlying basis for the symptom.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted").

Finally, the Board points out that a chronic disorder of the 
right ankle has not been established, either in service or 
following separation.  As noted above, without a diagnosis of 
a chronic disorder, the Board may not award service 
connection unless there is a continuity of the disorder shown 
after discharge.  Such evidence is not of record.

With regard to the assertions of the veteran that he has a 
current right ankle disorder associated with service, the 
Board notes that, while we respect his right to offer his 
opinion, only a medical professional may provide competent 
evidence regarding diagnosis, medical etiology, or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  We 
recognize that laypersons may be competent to aver or testify 
as to the occurrence of lay-observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
July 3, 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
while the veteran is competent to report that he has pain in 
his right ankle, he has not been shown to have the requisite 
medical expertise to provide a diagnosis or determine that 
the disorder is chronic.

As the evidence preponderates against the claim of 
entitlement to service connection for a right ankle disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Increased Ratings

A.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

B.  Right Knee

The veteran is currently rated at 0 percent (noncompensable) 
for his right knee disability ,which includes tendonitis, 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5024 (2007).  That specific disability is not listed in 
the Rating Schedule, and the RO assigned DC 5024 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  See 38 
C.F.R. § 4.20.  The RO determined that the most closely 
analogous diagnostic code is DC 5024, for tenosynovitis.  DC 
5024 directs that the disorder be rated on limitation of 
motion of affected parts, as arthritis, degenerative.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5003, directs that 
degenerative arthritis is to be rated under the appropriate 
limitation of motion diagnostic code for the specific joint 
involved.  When limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Id.  In the absence of limitation of motion, a 10 
percent rating is for application with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Id.

Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable evaluation, and flexion limited to 45 degrees 
warrants a 10 percent evaluation.  DC 5261 provides that 
extension of the knee is rated noncompensable when limited to 
5 degrees, and 10 percent when limited to 10 degrees.  Normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

In July 2003, the veteran underwent VA examination.  He gave 
a history of tendonitis in the right knee, which he said had 
begun three months before.  He denied a history of trauma.  
He said he had begun to experience pain in the knee with some 
prolonged standing, walking, running, and climbing stairs.  
He denied any locking, instability, swelling, or 
inflammation.  He used over-the-counter pain medication three 
times per day, with good results.  He had not undergone any 
surgery or invasive procedures and did not require the use of 
brace supports or other assistive devices.

Examination of the knees revealed no swelling or 
inflammation.  Palpation revealed no tenderness or effusion.  
The knee joints were stable anteriorly, posteriorly, and 
laterally.  Range of motion testing revealed no evidence of 
discomfort or loss of mobility.  Range of motion of the 
veteran's knee was 0 to 140 degrees.  There was no evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  There was 
no guarding of movement, range of motion impairment, or gait 
impairment.  An X-ray of the right knee was normal, and the 
diagnosis was tendonitis and strain of the right knee.

In February 2005, the veteran again underwent VA examination.  
His pain was described as usually located below the kneecap.  
Currently he complained of pain when engaging in prolonged 
physical activity such as running or playing basketball.  
This occurred once or twice a week.  He took over-the-counter 
medication once per week as needed, with good relief.  There 
were no periods of flare-ups.  He had no episodes of 
dislocation or recurrent subluxation.  The veteran worked as 
a mechanic and had not used any sick leave in the past twelve 
months due to his right knee pain.

On examination, the veteran's right knee was not painful with 
motion.  There were no additional limitations noted with 
repetition of movement during the examination that is related 
to pain, fatigue, incoordination, weakness, or lack of 
endurance.  There was no ankylosis and no gait or functional 
limitations.  The veteran had normal range of motion of his 
right knee.  Stability of the right knee was intact.  The 
diagnosis was tendonitis of the right knee with residuals.

Based on a review of the record, the Board finds there is a 
lack of evidence to warrant an initial compensable rating for 
the veteran's right knee strain with tendonitis.  
Specifically, he has not demonstrated any limited range of 
motion of his knee.  Both the July 2003 and February 2005 VA 
examination reports show the veteran had full range of motion 
of his knee.  Therefore, a compensable rating under DCs 5260 
and 5261 is not warranted.  In addition, since the veteran 
did not demonstrate any limited motion, he must demonstrate 
X-ray evidence of involvement of two or more major joints or 
two or more minor joints in order to warrant a compensable 
rating under DC 5003.  However, X-rays of the veteran's right 
knee are normal, and there is no evidence of involvement of 
any other joint.

In addition, the veteran has not demonstrated ankylosis, 
subluxation, instability, impaired cartilage, impairment of 
the tibia and fibula, or genu recurvatum, such that a 
compensable rating is warranted under any other applicable 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-9, 5262-3.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2007) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  However, the record shows that the veteran did not 
experience flare-ups and had no additional limited motion due 
to pain, swelling, weakness, or excess fatigability.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial compensable 
rating for the veteran's right knee tendonitis and strain, 
the benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Urticaria

The veteran's cold-induced urticaria is currently rated 
noncompensable under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7825 (2007).  Under that diagnostic code, a 
10 percent rating is warranted with recurrent episodes 
occurring at least four times during the past twelve-month 
period, and; responding to treatment with antihistamines or 
sympathomimetics.  Id.

Upon VA examination in July 2003, the veteran said his 
recurrent urticaria had begun a year ago.  He experienced 
recurrent upper extremity urticaria associated with strenuous 
physical activity during cold weather or when exposed to cold 
environments.  He had undergone evaluation for this disorder 
on several occasions and was diagnosed with urticaria.  He 
was treated with Benedryl three times daily, which provided 
good relief of symptoms.  Currently, he was asymptomatic and 
required no treatment.  On examination, the skin was warm and 
moist.  There was no evidence of inflammation, rashes, 
lesions, or ulcerations.  The diagnosis was cold-induced 
urticaria.

In February 2005, the veteran underwent another VA 
examination.  He stated he developed the rash when he was 
exposed to cold weather and doing physical activity with 
clothing rubbing up against his legs causing itching.  With 
subsequent itching, he developed welts along the lines of the 
skin where his fingernails scratched his skin.  It usually 
involved the upper and lower legs and upper extremities, and 
occurred approximately twice a week during the winter 
weather.  It was not progressive.  The veteran took no 
medication for this disorder.  During the rash, the veteran 
experienced localized pruritus without systemic symptoms.  He 
described no episodes in the past twelve months.

On examination, the veteran had no rash.  By scratching his 
thigh, he was able to raise red welts along the lines of the 
scratches, but they were localized to the area of trauma.  
The diagnosis was cold-induced urticaria with residuals.

Based on the record, the Board finds that there is a lack of 
evidence to warrant an initial compensable rating for cold-
induced urticaria.  Specifically, while the veteran described 
during his February 2005 examination that he usually 
developed a rash twice per week in the winter months, he 
described no episodes during the previous twelve months.  In 
order to warrant a 10 percent evaluation, the veteran would 
have to demonstrate at least four episodes during the past 
twelve months.  None of the evidence shows that this is the 
case.  Therefore, an initial compensable evaluation cannot be 
assigned.

In addition, there are no other applicable diagnostic codes 
under which the veteran's disability could be rated.  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's cold-induced urticaria, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Conclusion

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in September 2003, have his 
tendonitis and strain of the right knee or cold-induced 
urticaria been more disabling than as currently rated under 
this decision.



ORDER

Service connection for a right ankle disorder is denied.

An initial compensable evaluation for tendonitis and strain 
of the right knee is denied.

An initial compensable evaluation for cold-induced urticaria 
is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


